DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed September 20, 2022 wherein claims 1-7 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 adds the limitation that the amount of a monomer having two or more polymerizable functional groups is 5% or less.  However, claim 1, from which it depends, states that this compound is added from 0% or more to less than 5%.  Therefore, this claim does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al (JP 2011-168736).
With regards to claim 1, Ito teaches a photocurable ink composition (title) that contains a urethane (meth)acrylate in an amount of 0.5 to 5% (0030), a monofunctional (meth)acrylate including phenoxyethyl acrylate (reading on an acrylate containing one functional group and a ring structure) (0021 and 0065 table 1), and a multifunctional (meth)acrylate (0022) at a concentration of 5% (0065 table 1 2MTCDA).
With regards to claims 2 and 3, Ito teaches the composition to include isobornyl acrylate (reading on an alicyclic compound having a Tg of 85°C) (0058).
With regards to claims 4 and 5, Ito teaches the composition to contain N-vinylcaprolactam (0058 and table 1).
With regards to claim 6, Ito teaches the addition of a multifunctional (meth)acrylate (0022) at a concentration of 5% (0065 table 1 2MTCDA).
With regards to claim 7, Ito teaches the addition of a photopolymerization initiator including acylphosphine oxide compounds (0033).


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Cong (US 2018/0057703) as evidenced by SR9003 (https://emea.sartomer.arkema.com/en/product-finders/product/f/sartomer_MonomerAcrylates_EMEA/p/sr9003/)
With regards to claim 1, Cong teaches a UV curable inkjet composition (title) that contains a monofunctional urethane acrylate component at a concentration of 5 to 50% (abstract) with a preferred concentration of 8% (0050) and phoenoxyethyl acrylate (as applicants cite in the specification as reading on the claimed (meth)acrylate including an aromatic ring) at a concentration of 33.15% (0050).
With regards to claims 2 and 3, Cong teaches the ink to further contain the monomer IBOA (isobornyl acrylate) (as applicants cite in the specification and claims as reading on the (meth)acrylate including an alicyclic group having a glass-transition temperature of 30°C or more) (0050).
With regards to claims 4 and 5, Cong teaches the composition to contain N-vinyl Caprolactam (as applicants cite in the specification and claim as reading on the monofunctional monomer including a heterocyclic group including a nitrogen atom) 90050).
With regards to claim 6, Cong teaches the composition to contain one compound having two polymerizable groups, PONPGDA (SR 9003 a diacrylate, as shown in the attached SR9003 document), at a concentration of 0.5% (0050).
With regards to claim 7, Cong teaches the ink to contain an acylphosphine oxide photoinitiator (0050) that is Genocure TPO (0050) which contains an aromatic ring.


Response to Arguments
Applicant’s arguments, see pages 4-6, filed September 20, 2022, with respect to claims 1-7 with respect to Tanaka have been fully considered and are persuasive.  The rejection of the above claims with regards to the referenced art has been withdrawn. 
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive.
Argument - Applicant argues that Cong does not include a multifunctional (meth)acrylate in an amount of 0% by mass or more and 5% by mass or less.
Response - The limitation is written as 0% by mass or more, meaning the compound does not need to be present as 0% by mass is an option as the claim is written.  Therefore, the rejection still stands as written.
Argument - Applicants argue that the compound PONPGDA is not a reactive compound.
Response - Cong teaches the compound PONPGDA to be Sartomer SR9003.  As shown in the attached document, this compound contains 2 acrylate groups and, therefore is functional as known in the art and as defined by the limitations of the claim.  Therefore, this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763